 UNIFIRST CORP
. 1Unifirst Corporation 
and
 Laundry Workers Union 
Local 66L, a/w Union of Needletrades, Indus-
trial 7 Textile Employees, AFLŒCIO, CLC. 
Cases 1ŒCAŒ39267 and 1ŒCAŒ39321 
January 14, 2004 
ORDER BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND 
WALSH Counsel for the General Counsel™s Response to Re-
spondent™s Reply to Resubmission of General Counsel™s 
Brief in Support of the Administrative Law Judge™s De-

cision, in which counsel for the General Counsel asks the 
Board to reject Respondent™s Reply, is granted.  Respon-
dent™s Motion for National Labor Relations Board to 
Consider Respondent™s Reply to Resubmission of Brief 
of General Counsel and Respondent™s Objection to Re-

submission of Brief of General Counsel are denied.  
The Respondent seeks to reply to the brief in support 
of the administrative law judge™s decision, submitted by 

the General Counsel.  The Bo
ard™s Rules make no provi-
sion for a brief in reply to a brief filed in support of an 

administrative law judge™s 
decision, and the Board ac-
cordingly has stricken such a reply brief.  
National 
Metalcrafters, 276 NLRB 90 fn. 1 (1985).
1  No special 
circumstances here warrant a departure from this ap-

proach.  Nevertheless, to the extent that the brief in sup-
port filed by the General Counsel contains argument that 
is no longer relevant, the Board, consistent with its estab-

lished policy, will disregard it.   
 MEMBER 
SCHAUMBER, dissenting. 
The General Counsel submitted a posthearing brief to 
the judge.  The judge™s decision has rendered substantial 

portions of that brief irrelevant, presumably unhelpful, 
and potentially misleading.  Despite this, the General 
Counsel has now submitted that same brief in its entirety 

to the Board relabeled as a brief in support of the judge™s 
decision.  As a result, the Respondent has moved for the 
Board to consider its Reply to Resubmission of Brief of 

General Counsel or, in the alternative, its Objection to 
Resubmission of Brief of General Counsel.  My col-
leagues deny Respondent™s motion.  Because I find both 
that my colleagues™ reasons for denying Respondent™s 
motion are unpersuasive and that our review of the Gen-
eral Counsel™s resubmitted brief without consideration 
                                                          
                                                           
1 Our dissenting colleague would distinguish 
National Metalcrafters on the basis that the supporting brief filed by the General Counsel there 
may not have been a resubmission of the brief filed with the administra-

tive law judge.  This possible distin
ction is immaterial, because the 
Board™s long-established practice is 
to permit the General Counsel to 
resubmit his earlier brief.  See, e.g., 
Rennie Mfg. Co
., 202 NLRB 1117 
(1973), enfd. mem. 502 F.2d 1159 (1st Cir. 1973).  
also of Respondent™s Reply inconsistent with fair proc-
ess, I respectfully dissent.   
Section 102.46(a) of the Board™s Rules and Regula-
tions provides that a party ﬁmay file a brief 
in support of
 the administrative law judge™s decisionﬂ (emphasis 
added).  My colleagues recognize that the Rules do not 
authorize a party to resubmit to the Board in support of a 

judge™s decision that party™s posthearing brief to the 
judge.  However, citing prio
r Board cases, they note that 
the Board has a past practice of permitting partiesŠI 
would add, more often than not, the General CounselŠto 
resubmit such briefs.  My colleagues then assert that ﬁthe 
Rules do not authorize any response to a brief in support 
of the judge™s decision.ﬂ  True enough, but that is not the 
end of the matter.  For, as my colleagues themselves 
make clear, the Board, under 
the guise of past practice, 
allows parties to submit briefs that are not specifically 

authorized under the Board™s Rules.
1  Implicit in my 
colleagues™ argument, then, an
d in their denial of the 
Respondent™s motion, is the assertion that, in contrast to 

the practice of filing posthearin
g briefs as briefs in sup-
port of a judge™s decision, th
ere is no past practice of 
permitting the filing of such a response.
2  Fair enough, 
but the absence of such a past practice does not resolve 

the issue presented here because in none of the cases 
cited by my colleagues did the respondent object to the 
General Counsel™s filing of its posthearing brief as its 

brief in support of the judge™
s decision and seek to bring 
to our attention the difficulties and unfairness posed by 

the General Counsel™s resu
bmission.  Respondent has 
done so here.  For the following reasons, I would grant 
the Respondent™s Motion to file its Reply Brief for the 
Board™s consideration or, in the alternative, its Objection 
to General Counsel™s resubmission of his original 
posthearing brief as a brief in 
support of the judge™s deci-
sion.   According to the Respondent, the General Counsel™s 
resubmission requires a response because the resubmis-

sion    1 For example, in 
Baker Electric, 330 NLRB 521 fn. 4 (2000), the 
Board explained that ﬁ[a]lthough not 
expressly provided for in Section 
102.24 [of the Board™s Rules], it is the Board™s practice to permit the 
party moving for summary judgment to file a reply brief[.]ﬂ 
2 My colleagues rely, in effect, on 
National Metalcrafters
, 276 
NLRB 90 fn. 1 (1985), for this propositi
on.  It is difficult to discern exactly what occurred in 
National Metalcrafters, or the reasons for the 
Board™s decision striking a respondent™s reply brief, that is, whether the 
Board rejected the Respondent™s contention that the General Counsel™s 
brief included multiple exceptions to
 which it was entitled to respond.  
One thing is certain, however, 
National Metalcrafters did not involve the resubmission of a prehearing brief the irrelevancy of large portions 

of which was not contested by the General Counsel. 
341 NLRB No. 1 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 2 includes lengthy irrelevant passages based on the 
Judge™s dismissal of the majority of the Union™s 
unfair labor practice charges, virtually all of the 
Union™s witnesses™ testimony he either discred-

ited or considered ﬁmixed up,ﬂ and the over-
turned legal precedent upon which he relied.  Re-
spondent™s Motion to Consider Respondent™s 
Reply Brief to Resubmission of or Objection to 
Resubmission at p. 2, para. 5. 
 Given the inapplicability of most of its content, 

Respondent had no way of discerning that this 
was the type of document identified in Section 
102.46 as a supporting document nor that Re-
spondent needed to sift through the document to 

determine which passages were intended as sup-
port and which should have been considered 
something else.  Id. at para. 6. 
 Contrary to General Counsel™s assertion, Re-

spondent, when it filed its exceptions, did not ad-

dress nor had the opportunity to address the Gen-
eral Counsel™s original brief.  . . .  Id. at para. 9.
3 In its opposition, the General Counsel neither denies 
nor refutes these assertions.  Nor do my colleagues now 
address any of the above assertions or the other unchal-
lenged statements made in the Respondent™s motion.  

Instead, my colleagues cite 
Somerville Construction Co.,
 338 NLRB No. 182, slip op. at 1 fn. 2 (2003), for the 

proposition that ﬁbriefs not authorized by the Board™s 

Rules or its case law generally may not be filed, absent 
special leave of the Board. 
 Sec. 102.46(h).ﬂ  Rule 
102.46(h), cited by the 
Somerville
 Board, authorizes re-
ply briefs to be filed in response to answering briefs.  
Significantly, the rule also expressly permits a party to 

file a brief in response to a reply brief upon special leave 
granted by the Board. 
Assuming 
arguendo 
that Section 102.46(h) stands for 
the broader proposition offered by my colleagues, Re-

spondent, here, has in effect moved for special leave to 
file with the Board its reply brief to the General Coun-

sel™s brief in support of the judge™s decision.  Aside from 
the fact that, as noted above, our Rules do not expressly 
authorize the filing of a reply brief to a brief in support of 

a judge™s decisionŠor, in this case to a posthearing brief 
camouflaged as a ﬁsupportingﬂ briefŠmy colleagues 
offer no reason why the Respondent should not be al-

lowed to submit its reply brief to the Board.  Rather, they 
take the position that the filing of a reply brief is unnec-
                                                          
 3  Respondent™s Motion and Objec
tion together with General Coun-
sel™s Response are appended to this dissent.  
essary because the Board™s po
licy is to disregard argu-
ment that is no longer relevant.   
In my view, this response only begs the question.   For 
if the Board™s policy is to disregard argument that is no 
longer relevant, why should a party, here the Respon-
dent, be foreclosed from pointing out to the Board such 
irrelevant facts, arguments, and assertions contained in 

an opposing party™s supporting brief?  Who is prejudiced 
if the Respondent now responds to, in effect, the General 
Counsel™s posthearing brief to the judge?  No one.  Who 

is prejudiced if the Respondent is not permitted to re-
spond?  Arguably, the Respondent and the Board itself.  
First, the Respondent, as a litigant before the Board, 
should not have to be concerned that we, or a member of 
our staff, have been confused, misled, or even unknow-

ingly tainted by materials no longer relevant or in dis-
pute.  Second, if the General Counsel has not excepted to 
a judge™s legal conclusions 
or the factual findings upon 
which the judge™s conclusions are based, neither we, nor 
our staffs, should be expending time and resources re-
viewing argument that was disregarded or testimony that 

was discredited.  Third, the Board™s reputation suffers 
because by declining to cons
ider the Respondent™s reply 
brief in the particular circumstances present here, the 
Board treats, or appears to tr
eat, opposing parties inequi-
tably, and thus unfairly.   
For all these reasons, I wo
uld grant the Respondent™s 
motion and consider its reply brief to the General Coun-

sel™s resubmitted posthearing brief.  For the following 
reasons, I would also grant, 
in the alternative, Respon-
dent™s Motion to consider its Objection to the General 
Counsel™s resubmission of its posthearing brief as a brief 
in support of the judge™s decision.  
As explained above, my colleagues fail to address the 
merits of the Board™s practice of permitting the resub-

mission to the Board of a posthearing brief where, as 
here, significant portions of that brief are irrelevant and 
the consequent difficulties such a resubmission poses for 

the opposing party.  Instead, my colleagues rely on past 
practice.  However, the fact that the Board has followed a 
practice in the past neither requires nor justifies its con-
tinuing to do so in the future when, as here, its appropri-
ateness is challenged and its merit found wanting.  The 
Board™s application of its rules must be considered, not 

arbitrary.  See, e.g., 
NLRB v. The Washington Star
, 723 F.2d 974 (1984).   
Apart from the fact that th
e Board™s practice of auto-
matically, as it were, accept
ing any posthearing brief, 
regardless of content, as a brief in support of a judge™s 

decision, is ill-considered, it appears to me that our Rules 

do not contemplate resubmissions of prehearing briefs in 
general.  The language of Section 102.46(a) permitting a 
 UNIFIRST CORP
. 3party to submit a brief ﬁin support of the administrative 
law judge™s decisionﬂ suggests that such a supporting 
brief be 
in response
 to the judge™s decisi
on, that is, that it 
be tailored to the judge™s findings of fact and conclusions 
of law and that it not include material rendered irrelevant 
by the judge™s decision.   
My reading of Section 102.46(a) is supported by Sec-
tion 102.46(c) that 
carefully imposes content restrictions 

and requirements on briefs filed in support of a party™s 
exceptions.  Such supporting briefs can ﬁ
contain no mat-
ter not included within the scope of the exceptions
ﬂ and must, among other things, ﬁ
clearly [present] the points of 
fact and law relied on
ﬂ (emphasis added).
4   To impose 
requirements such as these on
 exceptions briefs but per-
mit the resubmission of posthearing briefs as supporting 

briefs that contain argument and material no longer rele-
vant is inequitable and inconsistent with the tenor of Sec-
tion 102.46.  Finally, my reading of Section 102.46(a) is 

further supported by Section 102.46(h)™s requirement 
that ﬁ[a]ny reply brief . . .  be limited to matters raised in 
the brief to which it is replying.ﬂ  
In sum, the general tenor of Section 102.46 suggests 
that a brief in support of a judge™s decision be limited to 

matters raised in the decision that it supports.  Common 

sense also dictates that a brief ﬁin supportﬂ of a judge™s 
                                                          
 4  Sec. 102.46(c) requires that a brief in support of exceptions to the 
judge™s decision contain ﬁ[a] clear and concise statement of the case 
containing all that is material to consideration of the questions pre-
sented[,]ﬂ ﬁ[a] specification of the 
questions involved and to be argued,  
together with a reference to the specific exceptions to which they re-
late[,]ﬂ and ﬁargument presenting cl
early the points of fact and law 
relied on in support of the position 
taken on each question, with spe-
cific page reference to the record and the legal or other material relied 

on.ﬂ 
decision be limited to the facts and issues set out in the 
judge™s decision itself.  For, after all, how can a brief be 
described as ﬁin supportﬂ of a decision if the brief con-
cerns facts and issues irrelevant
 to that decision?  It can-
not.  
For all these reasons, I wo
uld grant the Respondent™s 
Motion to Consider its Objection to the General Coun-

sel™s Resubmission of its posthearing brief to the judge 
as a brief in support of the judge™s decision.  And I 
would take this opportunity not only to consider the spe-

cific objections raised by Respondent here to the General 
Counsel™s resubmission of its posthearing brief, but also 
to consider the Board™s general approach to such briefs 
which, under the guise of past practice, allows parties to 
resubmit in toto posthearing briefs as briefs in support of 
judge™s decisions without criti
cal examination of whether 
the posthearing briefs are, in fact, responsive to, and in 
support of, those decisions. 
CONCLUSION
 For justice to be done, it must be done with equitable 
administration.  In these ci
rcumstances, the Board™s ad-
ministration of justice is, or appears to be, inequitable, 
and its denial of an opportunity to respond unfair.  The 
content of the General Counsel™s brief, which was not 

written in support of the judge™s decision, but which is 
being submitted for that purpose, provides ample cause 
for accepting Respondent™s brief 
in reply.  Therefore, I 
believe Respondent™s motion for the Board to consider 
its Reply to the General Counsel™s resubmitted posthear-
ing brief or, in the alternative, its Objection to that brief, 

should be granted. 
    